Citation Nr: 1134550	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter, and appellant's son-in-law



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  He died in August 2004.  His surviving spouse is the appellant in this claim.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2008, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge and gave testimony in support of her claim.  In November 2008, the Board remanded this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The appellant seeks service connection for the cause of the Veteran's death.  She contends that he was exposed to asbestos in service and that his death is related to that exposure.  She believes that the Veteran died of a form of asbestosis that developed into lung cancer.  In essence, she contends that the exposure to asbestos was a contributing factor to the Veteran's fatal lung cancer.

As noted in the Board's prior remand, the service department records confirm the Veteran's service as a turret systems mechanic and gunner for B-36 bombers while in the Air Force.  The Certificate of Death shows that the Veteran died in August 2004.  The cause of death was reported as lung cancer with tobacco being another significant condition contributing to death, but not resulting in the underlying cause.  The medical records in the file show that the Veteran was diagnosed with pleural effusions and mesothelial cells, pneumonia, and chronic obstructive pulmonary disease (COPD), in addition to his lung cancer.

As previously noted by the Board, with asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post- service asbestos exposure.  Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(b).  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.

The Board remanded this case for the purpose of determining if the Veteran had inservice asbestos exposure while working as a turret mechanic in the United States Air Force and while flying in a B-36.  The following, specifically, was requested to be accomplished: 

Contact the service department and any other available source to determine, based on its personnel records, if the Veteran worked in areas and performed duties in accordance with his military occupational specialty, an aircraft turret mechanic and gunner on a B-36, where he would have been exposed to asbestos, including by the parts used to repair planes, and the lining and insulation of compartments of planes.  All obtained information should be included in the record.

If it is determined that the Veteran was exposed to asbestos during service, arrange for the claims folder to be reviewed by a qualified physician, who should be requested to provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's exposure to asbestos during service played a causal role in the Veteran's death, to include whether it caused or contributed to his lung cancer.  The rationale for the opinion should be provided. If no opinion can be rendered without resorting to pure speculation, the physician should explain why this is not possible.

In response, service personnel records were obtained.  In addition, fact sheets regarding the B-36 aircraft were associated with the claims file.  No information regarding asbestos exposure was obtained.  No determination has been made as to whether the Veteran worked in areas and performed duties where he would have been exposed to asbestos.  The supplemental statement of the case only stated that the service personnel records confirmed that he was a turret systems mechanic for the remote gun turrets and a gunner on B-36 bombers.  The RO stated that there remained no evidence to support asbestos exposure in service.  However, there was simply no discussion regarding whether the Veteran's duties exposed him to asbestos and a rationale as to the answer.  Since no pertinent information was gleaned, a medical opinion was not obtained.  Thus, the Board finds that the RO did not substantially comply with the directives of the November 2008 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).

The appellant's representative pointed out that since the B-36 aircraft is located at the National Museum of the United States Air Force, Wright-Patterson Air Force Base, that facility could be contacted to inquire as to the issue of asbestos in the parts used to repair the planes and the lining and insulation at the compartments of the B-36.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Department of the Air Force, and any other available source to include the National Museum of the United States Air Force, Wright-Patterson Air Force Base, to determine, if the Veteran worked in areas and performed duties in accordance with his military occupational specialty (MOS), an aircraft turret mechanic and gunner on a B-36, where he would have been exposed to asbestos, including by the parts used to repair planes, and the lining and insulation of compartments of planes.  

This development should conform to the Veterans Benefits Administration's Manual guidelines and Dyment v. West, 13 Vet. App. 141 (1999).  Information regarding use of asbestos on the B-36 should be obtained and any service guidelines regarding asbestos exposure of veterans with the Veteran's MOS should be requested.  Associate all information obtained with the claims file.

The report by the AMC/RO must address whether the Veteran was exposed to asbestos during service.

2.  Thereafter, if it is determined that the Veteran was exposed to asbestos during service, obtain a VA medical opinion by a pulmonary specialist who has reviewed the claims file.  The examiner should be requested to provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that lung cancer had its clinical onset during service, within the initial post-service year, or is related to any in-service disease, event, or injury.  

The examiner should discuss the post-service diagnoses of pleural effusions and mesothelial cells, pneumonia, COPD, and lung cancer, and indicate if they were the result of service to include claimed asbestos exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

